Citation Nr: 1421545	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than October 21, 2009, for the award of a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1968 to September 1970.  He is a Vietnam Veteran who earned the Combat Action Ribbon.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted a TDIU, retroactively effective from October 21, 2009, the date the Veteran first met the requirements for a TDIU on a schedular basis.  The Veteran filed a Notice of Disagreement (NOD) in October 2010, appealing the effective date assigned.  In February 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for a Statement of the Case (SOC) to be issued.  In March 2012, the Board issued a corrective remand regarding the remand directives for this appeal.  In April 2012, a SOC was issued.  In April 2012, the Veteran perfected this appeal by filing a Substantive Appeal.  The appeal has now been returned to the Board for appellate disposition.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Veteran seeks an earlier effective date for his TDIU award.  The current effective date is October 21, 2009, which is the first date where the Veteran met the requirements for TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  

Historically, the Veteran filed a claim for an increased rating for PTSD on January 8, 2007.  In so doing, the Veteran referenced being in receipt of disability benefits with the Social Security Administration (SSA).  In May 2007, VA received SSA records which reflect that the Veteran was adjudicated disabled effective November 2004 due to a primary diagnosis of affective disorder and a secondary diagnosis of anxiety-related disorder.  

Thereafter, an August 2007 RO rating decision awarded a 30 percent rating for PTSD.  The Veteran ultimately perfected an appeal to the Board with this decision.  In so doing, the Veteran argued that VA did not properly review his SSA records and a statement from his spouse alleged that the Veteran had been deemed disabled by SSA due to mental disabilities.  Thus, the Board finds that the issue of entitlement to TDIU as part and parcel of the increased rating claim was reasonably raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 CFR 3.155(a) ).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation. 

Based upon the Rice decision, the Board finds that the Veteran has had a claim of entitlement to TDIU pending since January 8, 2007.  Notably, a Board decision dated January 2012 (with corrective order dated March 2012) finally adjudicated the issue of entitlement to an increased rating for PTSD, but did not finally decide the TDIU component of the claim.  The TDIU issue was remanded for procedural issues.

At this time, the Veteran is in receipt of a 50 percent rating for PTSD effective from January 8, 2007 to October 21, 2009.  Thus, in order to be awarded an effective date prior to October 21, 2009, for his TDIU, the Veteran must demonstrate that he met the requirements for a TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

A medical opinion from the Veteran's VA treating physician dated in July 2009, in addition to his VA treatment records, suggests that that the Veteran was unemployable due to his service-connected PTSD prior to October 21, 2009.  Additionally, the SSA decision lists affective disorder and anxiety-related disorders as the diagnoses supporting an award of SSA disability benefits effective November 2004.  

If, as here, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a) prior to October 21, 2009, he still may receive a TDIU on an extraschedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Given the evidence of unemployability for the time period prior to October 21, 2009, the Board remands the case for extraschedular consideration by the VA Director of the Compensation and Pension Service.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the question of whether the Veteran is entitled to the assignment of an extraschedular disability rating for his TDIU, prior to October 21, 2009, to the VA Director of the Compensation and Pension Service.  The referral is mandatory.  Please note that the Board has determined that a claim of entitlement to TDIU has been pending since January 8, 2007.  The Director of the Compensation and Pension Service is requested to provide adequate reasons and bases for the decision made.  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a Supplemental SOC (SSOC).  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion as to the outcome in this case by the action taken herein, and remands this case for further development of the claim.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

